    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 1 of 21 PageID: 645



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



      GAYLE GREGORY,
                                             1:20-cv-04983-NLH
                             Plaintiff,
                                             OPINION
      v.

      COMMISSIONER OF SOCIAL
      SECURITY,
                         Defendant.


APPEARANCES:

ADRIENNE FREYA JARVIS
800 NORTH KINGS HIGHWAY
SUITE 304
CHERRY HILL, NJ 08034

        On behalf of Plaintiff

DAVID LANCE LEACH
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

        On behalf of Defendant

HILLMAN, District Judge

        This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Supplemental

Security Income (“SSI”) 1 under Title XVI of the Social Security



1 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 2 of 21 PageID: 646



Act.     42 U.S.C. § 401, et seq.       The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled since January 1, 2015.             For the reasons stated below,

this Court will reverse that decision and remand the matter for

further proceedings.

I.      BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff, Gayle Gregory, claims that she cannot work and

is entitled to SSI due to her various impairments including

degenerative disc disease of the cervical and lumbosacral

spines, asthma, obesity, and chronic pain syndrome.              On July 17,

2015, 2 Plaintiff protectively filed an application for SSI, 3



individuals who have attained age 65, or are blind or disabled.
42 U.S.C. § 1381 et seq.

2 Plaintiff was fifty-four years old on July 17, 2015 when she
filed her claim. She attained fifty-five years of age in 2016.
She was fifty-seven years old on November 7, 2018, the date of
the ALJ’s decision. See 20 C.F.R. § 416.963(d), (3) (“Person
closely approaching advanced age. If you are closely approaching
advanced age (age 50-54), we will consider that your age along
with a severe impairment(s) and limited work experience may
seriously affect your ability to adjust to other work. Person of
advanced age. We consider that at advanced age (age 55 or
older), age significantly affects a person's ability to adjust
to other work. We have special rules for persons of advanced age
and for persons in this category who are closely approaching
retirement age (age 60 or older).”).

3 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.
                                        2
    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 3 of 21 PageID: 647



alleging that she became disabled as of January 1, 2015. 4

        After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on July 26, 2018.            On November 7, 2018, the ALJ

issued an unfavorable decision.             Plaintiff’s Request for Review

of Hearing Decision was denied by the Appeals Council on March

5, 2020, making the ALJ’s decision final.            Plaintiff brings this

civil action for review of the Commissioner’s decision.

II.     DISCUSSION

        A.    Standard of Review

        Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.             Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).             A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”         42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,


4 Even though Plaintiff contends that her onset date of
disability is January 1, 2015, the relevant period for
Plaintiff’s SSI claim begins with her July 17, 2015 application
date, through the date of the ALJ’s decision on November 7,
2018. See 20 C.F.R. § 416.202 (claimant is not eligible for SSI
until, among other factors, the date on which she files an
application for SSI benefits); 20 C.F.R. § 416.501 (claimant may
not be paid for SSI for any time period that predates the first
month she satisfies the eligibility requirements, which cannot
predate the date on which an application was filed).
                                        3
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 4 of 21 PageID: 648



970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”       Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).     It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”    Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.         See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’”         Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

                                     4
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 5 of 21 PageID: 649



Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.       Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained the
           weight he has given to obviously probative
           exhibits, to say that his decision is
           supported by substantial evidence approaches
           an abdication of the court’s duty to
           scrutinize the record as a whole to
           determine whether the conclusions reached
           are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).           Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

                                     5
    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 6 of 21 PageID: 650



262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

        B.    Standard for SSI

        The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.             See 42 U.S.C. §

1382c(a)(3)(A).

        Under this definition, a Plaintiff qualifies as disabled

only if his physical or mental impairments are of such severity

that he is not only unable to perform his past relevant work,

but cannot, given his age, education, and work experience,

engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

        The Commissioner has promulgated regulations 5 for


5 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. The parties do not indicate
                                        6
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 7 of 21 PageID: 651



determining disability that require application of a five-step

sequential analysis.     See 20 C.F.R. § 416.920.       This five-step

process is summarized as follows:

     1.    If the claimant currently is engaged in substantial
           gainful employment, he will be found “not disabled.”

     2.    If the claimant does not suffer from a “severe
           impairment,” he will be found “not disabled.”

     3.    If the severe impairment meets or equals a listed
           impairment in 20 C.F.R. Part 404, Subpart P, Appendix
           1 and has lasted or is expected to last for a
           continuous period of at least twelve months, the
           claimant will be found “disabled.”

     4.    If the claimant can still perform work he has done in
           the past (“past relevant work”) despite the severe
           impairment, he will be found “not disabled.”

     5.    Finally, the Commissioner will consider the claimant’s
           ability to perform work (“residual functional
           capacity”), age, education, and past work experience
           to determine whether or not he is capable of
           performing other work which exists in the national
           economy. If he is incapable, he will be found
           “disabled.” If he is capable, he will be found “not
           disabled.”

20 C.F.R. § 416.20(b)-(f).

     Entitlement to benefits is therefore dependent upon a

finding that the claimant is incapable of performing work in the

national economy.     This five-step process involves a shifting

burden of proof.    See Wallace v. Secretary of Health & Human

Servs., 722 F.2d 1150, 1153 (3d Cir. 1983).         In the first four




that any of the amendments are applicable to the issues
presented by Plaintiff’s appeal.
                                     7
    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 8 of 21 PageID: 652



steps of the analysis, the burden is on the claimant to prove

every element of his claim by a preponderance of the evidence.

See id.      In the final step, the Commissioner bears the burden of

proving that work is available for the Plaintiff: “Once a

claimant has proved that he is unable to perform his former job,

the burden shifts to the Commissioner to prove that there is

some other kind of substantial gainful employment he is able to

perform.”      Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987);

see Olsen v. Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

        C.    Analysis

        At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.      At step two, the ALJ found that Plaintiff’s

impairments of degenerative disc disease of the cervical and

lumbosacral spines, asthma, obesity were severe.             At step three,

the ALJ determined that Plaintiff’s severe impairments or her

severe impairments in combination with her other impairments did

not equal the severity of one of the listed impairments.               The

ALJ then determined that Plaintiff had the residual functional

capacity (“RFC”) to perform medium work with certain

restrictions. 6


6 See 20 C.F.R. § 416.967 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light, medium,
heavy, and very heavy. These terms have the same meaning as
                                        8
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 9 of 21 PageID: 653



     After considering the testimony of a vocational expert

(“VE”), the ALJ determined at step four that Plaintiff’s RFC

rendered her capable of performing her past relevant work as a

school bus monitor, as that position was actually performed by

Plaintiff, and as it is generally performed in the national

economy.   20 C.F.R. § 416.960(b)(2).       Even though the ALJ was

permitted to stop the sequential step analysis at step four

because she determined that Plaintiff was capable of performing

her past relevant work, see 20 C.F.R. § 416.20(3), the ALJ

continued to step five as an alternative finding.          At step five,

in further consultation with the VE, the ALJ determined that

Plaintiff’s RFC enabled her to perform several other jobs in the

national economy, including a warehouse worker, cleaner, and

store laborer.

     Plaintiff presents several issues on appeal.          Plaintiff

argues that the ALJ’s determination that she was capable of

performing her prior job as a school bus monitor was in error,

and she also argues that the ALJ’s alternative conclusion that

she was capable of performing the other jobs suggested by the VE



they have in the Dictionary of Occupational Titles, published by
the Department of Labor. In making disability determinations
under this subpart, we use the following definitions: . . . (c)
Medium work. Medium work involves lifting no more than 50
pounds at a time with frequent lifting or carrying of objects
weighing up to 25 pounds. If someone can do medium work, we
determine that he or she can also do sedentary and light
work.”).
                                     9
Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 10 of 21 PageID: 654



was also in error.    Plaintiff challenges these findings based on

what she contends is faulty testimony by the VE, which presented

conflicts and errors that the ALJ was required to reconcile but

she failed to do.    Plaintiff also argues the ALJ erred in the

RFC determination, contending that the ALJ failed to fully

consider evidence of her herniated lumbar disc, and the ALJ

failed to consider her chronic pain syndrome at all.

     The findings at steps four and five are based in large part

on the RFC determination.      See 20 C.F.R. § 416.20(b)-(f) (“[T]he

Commissioner will consider the claimant’s [RFC], age, education,

and past work experience to determine whether or not he is

capable of performing other work which exists in the national

economy.”); Pidgeon v. Colvin, 2016 WL 2647666, at *13 (D.N.J.

2016) (citing Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir.

2002) (quoting Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d

Cir. 1987); Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir.

2005)) (“[A] hypothetical posed to a vocational expert [at steps

four and five] must reflect all of a claimant's impairments” as

accounted for in the RFC, and “objections to the adequacy of

hypothetical questions posed to a vocational expert often boil

down to attacks on the RFC assessment itself.”).          Thus, the

Court will first consider Plaintiff’s challenge to the ALJ’s RFC

determination, and in particular the evaluation of Plaintiff’s

chronic pain syndrome.

                                    10
    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 11 of 21 PageID: 655



         A claimant’s RFC reflects “what [the claimant] can still do

despite [his or her] limitations.”           20 C.F.R. § 416.945(a).

When making the RFC determination, 7 the ALJ is required to:

         [C]consider all your symptoms, including pain, and the
         extent to which your symptoms can reasonably be accepted as
         consistent with the objective medical evidence and other
         evidence. By objective medical evidence, we mean medical
         signs and laboratory findings . . . . By other evidence,
         we mean . . . statements or reports from you, your treating
         or nontreating source, and others about your medical
         history, diagnosis, prescribed treatment, daily activities,
         efforts to work, and any other evidence showing how your
         impairment(s) and any related symptoms affect your ability
         to work. . . .

20 C.F.R. § 416.929.

         Additionally, the RFC assessment takes into consideration

all of a claimant’s medically determinable impairments in

combination, including those that the ALJ has found to be

severe, as well as those that are not deemed to be severe at

step two.       See 20 C.F.R. § 416.945(a)(2) (“We will consider all

of your medically determinable impairments of which we are

aware, including your medically determinable impairments that

are not ‘severe,’ as explained in §§ 416.920(c), 416.921, and

416.923, when we assess your residual functional capacity.”).

         Here, the ALJ found Plaintiff’s RFC to be as follows:

         After careful consideration of the entire record, the
         undersigned finds that the claimant has the residual
         functional capacity to perform medium work as defined in 20

7 The controlling regulations are clear that the RFC finding is a
determination expressly reserved to the Commissioner rather than
any medical source. 20 C.F.R. §§ 416.927(d)(2), 416.946(c).
                                        11
    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 12 of 21 PageID: 656



         CFR 416.967(c) except she can occasionally climb ramps or
         stairs; never climb ladders, ropes or scaffolds; frequently
         balance, stoop, kneel, and crouch; and occasionally crawl.
         She can do frequent fingering and handling. She must avoid
         concentrated exposure to extreme heat or cold, wetness or
         humidity, irritants such as fumes, odors, dust and gases,
         poorly ventilated areas, and exposure to chemicals.

(R. at 18.)

         Plaintiff argues that in formulating this RFC, the ALJ

failed to consider Plaintiff’s documented chronic pain syndrome,

the impact of which the ALJ was required to assess in

combination with her severe impairments when formulating

Plaintiff’s RFC.        Plaintiff argues this constitutes reversible

error because the ALJ’s failure to address this impairment is

not harmless, as Plaintiff’s chronic pain demonstrates she is

more limited functionally than found by the ALJ.              Plaintiff

further argues that this faulty RFC determination undermines the

analysis of steps four and five, causing the ALJ’s decision at

step four, and the alternative decision at step five, to be

unsupported by substantial evidence.

         The Court agrees that the ALJ did not properly consider

Plaintiff’s chronic pain syndrome in her decision and ultimate

RFC determination.        Even though the ALJ did not find Plaintiff’s

chronic pain syndrome to be a severe impairment at step two, 8

Plaintiff’s chronic pain syndrome is a recognized medical




8    Plaintiff does not challenge that finding.
                                        12
Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 13 of 21 PageID: 657



condition that the ALJ is required to consider in the RFC

assessment.   See SSR 03-2p (“Evaluating Cases Involving Reflex

Sympathetic Dystrophy Syndrome/Complex Regional Pain Syndrome”).

     The regulations explain, “RSDS/CRPS are terms used to

describe a constellation of symptoms and signs that may occur

following an injury to bone or soft tissue.         The precipitating

injury may be so minor that the individual does not even recall

sustaining an injury. Other potential precipitants suggested by

the medical literature include, but are not limited to, surgical

procedures, drug exposure, stroke with hemiplegia, and cervical

spondylosis.”   SSR 03-2p.     “RSDS/CRPS constitutes a medically

determinable impairment when it is documented by appropriate

medical signs, symptoms, and laboratory findings . . . .”           Id.

     The regulations continue, “Chronic pain and many of the

medications prescribed to treat it may affect an individual's

ability to maintain attention and concentration, as well as

adversely affect his or her cognition, mood, and behavior, and

may even reduce motor reaction times. These factors can

interfere with an individual's ability to sustain work activity

over time, or preclude sustained work activity altogether.”            Id.

The regulations direct, “When evaluating duration and severity,

as well as when evaluating RFC, the effects of chronic pain and

the use of pain medications must be carefully considered,” and

“[c]laims in which the individual alleges RSDS/CRPS are

                                    13
    Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 14 of 21 PageID: 658



adjudicated using the sequential evaluation process, just as for

any other impairment.”         Id.

          Here, Plaintiff’s medical records show that she was treated

for pain as of her January 1, 2015 alleged disability onset

date, and diagnosed with chronic pain syndrome by her treating

medical providers, continuing through July 16, 2018, which is

the last medical report in the record. (R. at 378, 380, 383,

389, 392, 395, 398, 401, 454, 458.)           The ALJ’s decision,

however, fails to mention this impairment.             Instead, the ALJ

very minimally recites Plaintiff’s reports of pain as they

relate to her back condition, rather than a separate and

independent impairment.

          Focusing only on the medical evidence after January 1, 2015

as it relates to Plaintiff’s pain, 9 the ALJ sets forth the

following:

      •   At the hearing on July 26, 2018, the “claimant testified
          that, due to lower back pain, she cannot sit, stand or walk
          for prolonged periods of time, or lift/carry significant
          weights in a work setting.” (R. at 19.)

9 Plaintiff’s treatment for her pain pre-dates Plaintiff’s
January 1, 2015 alleged disability onset date, but the Court
focuses on the records following her alleged disability onset
date because that is the dispositive date as of which Plaintiff
must establish she was unable to engage in any substantial
gainful activity by reason of any medically determinable
impairment which has lasted or can be expected to last for a
continuous period of not less than 12 months. See 42 U.S.C. §
1382c(a)(3)(A). The Court notes that a good portion of the
medical evidence recounted by the ALJ in her decision is dated
prior to January 1, 2015. That evidence was gathered as part of
a prior SSI claim.
                                        14
Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 15 of 21 PageID: 659




  •   On May 8, 2017, Stephanie Zdanowski, an advanced practice
      nurse at CamCare, reported that the claimant complained of
      back pain and requested Tramadol rather than Naprosyn.
      (Id.)

  •   Progress notes from 2015 and 2016 indicate that Percocet
      was “working well,” or providing “moderate” pain relief.
      (R. at 20.)

  •   In the last report from North American Spine and Pain, on
      January 15, 2018, Dr. Lauren Sylvinn found muscle spasm,
      tenderness and a restricted range of motion of the
      lumbosacral spine, with forward flexion reduced from 90
      degrees to 60 degrees, but negative straight leg raising.
      She reported “moderate relief” from Percocet. She stated
      that they were treating the claimant conservatively, but
      she wanted to try alternative modalities of treatment. (R.
      at 20.)

      This recitation of a small portion of Plaintiff’s treatment

for pain ignores three years of medical records from North

American Spine and Pain in which Plaintiff relates significant

and debilitating pain.     For example, treatment notes from North

American Spine and Pain relate why Plaintiff sought treatment

for pain:

      Gregory, Gayle is a very pleasant woman with a history of
      back pain, low back, radiating down bilateral legs.
      Describes facetongenic pain, L>R, worse in am, with weather
      related changes, with flexion/extension and rotation. PT
      with minimal relief. Will again attempt to proceed with
      left L3-S1 MBB then right to rule out facet mediated pain -
      continues to await insurance approval. Presents today with
      change in condition, which began 1 year ago. She currently
      reports that the back pain, neck pain, lower back pain,
      shoulder pain is causing her the most significant amount of
      pain. She describes these painful conditions to be severe
      in nature and states that it is burning and aching. It is
      constantly associated with extended standing, walking. She
      has undergone PT in the past without significant sustained
      pain relief. She reports that lying down can relieve the

                                    15
Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 16 of 21 PageID: 660



     pain exacerbate his condition. . . . Her past medications
     include Percocet 10/325 q6 prn with moderate relief. Will
     add Ibuprofen 800mg q12 prn for additional relief.

     . . .

     This is a very pleasant 54 yrs old female with a history of
     acute on chronic neck & lower back pain following MVA pain,
     which have progressively worsened over the course of the
     last ten years. She has undergone conservative care
     including medical management without significant sustained
     pain relief. She is requesting alternative modalities of
     treatment.

(R. at 354-401.)

     As of August 14, 2015, Plaintiff’s diagnoses by North

American Spine & Pain were lumbago, lumbosacral spondylosis

without myelopathy, degeneration of lumbar or lumbosacral

intervertebral disc, and chronic pain syndrome.         (R. at 378.)

Although the other diagnoses changed somewhat over time, the

diagnosis of chronic pain syndrome remained for every treatment

record through Plaintiff’s last visit on January 15, 2018.           (R.

at 444.)

     The ALJ failed to mention Plaintiff’s chronic pain syndrome

or specifically reference any of the treatment notes spanning

three years from North American Spine and Pain, except for one.

As set forth above, the ALJ recounted the last report from North

American Spine and Pain on January 15, 2018.         Although that

treatment note discusses Plaintiff’s pain and how she was

responding to pharmaceutical treatment, the ALJ included the

following:   “But, shortly thereafter, the claimant was

                                    16
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 17 of 21 PageID: 661



discharged from treatment due to taking Benzodiazepine that was

not prescribed.”     (R. at 20.)

      The ALJ also specifically referenced one other treatment

record from RA Pain Associates, where Plaintiff sought treatment

after American Spine and Pain:

      On June 11, 2018, the claimant sought treatment at RA Pain
      Associates. Dr. Caitlin Innerfield, a board certified
      physiatrist, began treating the claimant. But, on July 16,
      2018, Dr. Innerfield stated that she was discharging the
      claimant because she provided a “cold” urine drug screen
      sample (practitioners reject samples that are too hot or
      too cold). She stated that the claimant could return for
      non-narcotics only (Exhibit 15F, p 7).

(R. at 20-21.)

      The proverbial elephant-in-the-room presented by the ALJ’s

decision is three-fold.      First, the ALJ appears to rely upon the

general relief narcotics 10 provided to Plaintiff from 2015

through 2018 to support Plaintiff’s ability to perform work at

the medium exertional level, 11 while at the same time the ALJ


10Opiates or opioids are drugs used to treat pain.           The term
narcotic refers to either type of drug.
https://medlineplus.gov/ency/article/000949.htm

11For example, to discount Plaintiff’s claim of total
disability, the ALJ noted, “Progress notes from 2015 and 2016
indicate that Percocet was ‘working well’, or providing
‘moderate’ pain relief.” (R. at 20.) The ALJ also noted, “The
claimant's treatment has been essentially routine and
conservative in nature, consisting of medications, with no
implementation of more aggressive care.” (R. at 22.) If
Plaintiff requires Percocet to provide relief from pain, and
that “moderate pain relief” through “conservative” treatment in
the form of “medications” renders Plaintiff capable of
performing work at the medium exertional level, the Court
                                     17
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 18 of 21 PageID: 662



ignores Plaintiff’s chronic pain syndrome, which condition is

one of the reasons for Plaintiff’s prescription and use of those

narcotics.    Second, by not factoring Plaintiff’s pain into the

RFC analysis, the ALJ appears to find contradictorily that

Plaintiff’s pain is not actually severe enough to warrant

treatment with narcotics.       Third, by only specifically detailing

two treatment notes which discuss Plaintiff’s discharge from

pain management treatment, the ALJ appears to challenge

Plaintiff’s credibility and suggest opioid dependency.

      These issues show that the ALJ’s RFC determination is not

supported by substantial evidence.        The ALJ must address head on

Plaintiff’s chronic pain syndrome and treatment for pain, rather

than ignore it, or discount it through innuendo while at the

same time rely upon it to support Plaintiff’s ability to work. 12

The regulations provide guidance to the ALJ on how to accomplish



queries how Plaintiff, while taking a painkiller that combines
oxycodone - an opioid - and acetaminophen, can “occasionally
climb ramps or stairs,” or monitor children on the school bus,
or perform the requirements of the other jobs, such as warehouse
worker, which requires the ability to “[c]onvey materials and
items from receiving or production areas to storage or to other
designated areas by hand, handtruck, or electric handtruck,”
(DOT code 922.687-058,
https://occupationalinfo.org/92/922687058.html).

12Defendant argues that even though the ALJ does not
specifically reference that impairment, the ALJ properly
considered Plaintiff’s chronic pain syndrome in the context of
assessing her severe impairments. The ALJ’s decision does not
support that argument.


                                     18
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 19 of 21 PageID: 663



this.

      SSR 13-2p provides:

      Sections 223(d)(2)(C) and 1614(a)(3)(J) of the Social
      Security Act (Act) provide that a claimant “shall not be
      considered to be disabled * * * if alcoholism or drug
      addiction would * * * be a contributing factor material to
      the Commissioner's determination that the individual is
      disabled.” . . . Substance Use Disorders are diagnosed in
      part by the presence of maladaptive use of alcohol, illegal
      drugs, prescription medications, and toxic substances (such
      as inhalants). For this reason, DAA [drug addiction and
      alcoholism] does not include: . . . Addiction to, or use
      of, prescription medications taken as prescribed, including
      methadone and narcotic pain medications.

      SSR 16-3p provides: 13

        Adjudicators must limit their evaluation to the
        individual’s statements about his or her symptoms and the
        evidence in the record that is relevant to the individual’s
        impairments. In evaluating an individual's symptoms, our
        adjudicators will not assess an individual's overall
        character or truthfulness in the manner typically used
        during an adversarial court litigation. The focus of the
        evaluation of an individual's symptoms should not be to
        determine whether he or she is a truthful person. Rather,
        our adjudicators will focus on whether the evidence
        establishes a medically determinable impairment that could
        reasonably be expected to produce the individual's symptoms
        and given the adjudicator's evaluation of the individual's
        symptoms, whether the intensity and persistence of the
        symptoms limit the individual's ability to perform work-

13Effective March 26, 2016, the SSA issued Social Security
Ruling 16-3p, which superseded SSR 96-7p, to eliminate the use
of the term “credibility.” SSR 16-3p explains, “We solicited a
study and recommendations from the Administrative Conference of
the United States (ACUS) on the topic of symptom evaluation.
Based on ACUS’s recommendations and our adjudicative experience,
we are eliminating the use of the term ‘credibility’ from our
sub-regulatory policy, as our regulations do not use this term.
In doing so, we clarify that subjective symptom evaluation is
not an examination of an individual’s character. Instead, we
will more closely follow our regulatory language regarding
symptom evaluation. . . .” SSR 16-3p.
                                     19
 Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 20 of 21 PageID: 664



      related activities . . . .

      In applying these, and other, regulations, and by directly

addressing Plaintiff’s chronic pain syndrome and treatment for

that condition, the ALJ may then endeavor to formulate an RFC

supported by substantial evidence. 14

      When an ALJ has failed to apply the correct legal standards

and her conclusions are not supported by substantial evidence,

the Court must decide whether to remand the case for rehearing

or to reverse and order an award of benefits.          Melkonyan v.

Sullivan, 501 U.S. 89, 99 (1991) (providing that under Sentence

Four of 42 U.S.C. § 405(g), a court has authority to affirm,

modify, or reverse the Commissioner's decision “with or without

remanding the cause for rehearing”).

      The ALJ’s current RFC determination is not supported by the

record evidence, but the Court declines to opine as to what

Plaintiff’s RFC will be or how the ALJ will resolve steps four

and five following the revised RFC determination.           The SSA is in

a better position than this Court to determine Plaintiff’s

proper RFC.    The Court will therefore reverse the ALJ’s decision

and remand the matter for further analysis.          Nothing in this




14At the same time, the ALJ has the opportunity to consider
whether Plaintiff suffers from a lumbar herniated disc, a
diagnosis in the record, and its impact, if any, on her RFC.
(R. at 295, 299, 303, 335, 344, 348, 356, 360, 362, 366, 372,
378, 381, 386, 389, 392, 395, 398, 401.)
                                     20
Case 1:20-cv-04983-NLH Document 15 Filed 07/26/21 Page 21 of 21 PageID: 665



opinion should be construed as an opinion on the outcome of

those proceedings.

     III. Conclusion

     For the reasons expressed above, the ALJ’s determination

that Plaintiff was not totally disabled as of January 1, 2015

because Plaintiff retained the ability to perform past relevant

work and other work in the national economy is not supported by

substantial evidence.     The decision of the ALJ will therefore be

reversed and the matter remanded for further proceedings

consistent with this Opinion.

     An accompanying Order will be issued.




Date: July 26, 2021                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    21
